Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 1 of 22




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

      PHILLIP WERNER and RYAN                        Civil Action No.:
      COLLINS, Individually and On Behalf of
      All Others Similarly Situated,

                               Plaintiffs,
                                                     DEMAND FOR JURY TRIAL
            v.

      ALTERRA MOUNTAIN COMPANY and
      IKON PASS INC.,

                               Defendants.


                              CLASS ACTION COMPLAINT


           Plaintiffs PHILLIP WERNER and RYAN COLLINS, on behalf of themselves and

  all others similarly situated, bring this class action against ALTERRA MOUNTAIN

  COMPANY and IKON PASS INC. (collectively, “Defendants” or “Alterra”) and

  respectfully allege the following:

                                   NATURE OF ACTION

           1.    Defendants Alterra Mountain Company and its wholly-owned subsidiary

  Ikon Pass Inc. marketed and sold the Ikon Pass and Ikon Base Pass (collectively, the

  “Passes”) for the 2019-20 season. Alterra promised that its Ikon Pass provided “unlimited

  access at 14 iconic destinations” and also provided up to 7 days each at another 26 “select

  global destinations” with “no blackout dates.” 1



  1
   https://www.ikonpass.com/en/shop-passes/ikon-pass-2019-2020 (last accessed April 29,
  2020).
                                               1
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 2 of 22




         2.     On March 14, 2020, Alterra publicly announced that due to the COVID-19

  outbreak, as of March 15, 2020 all of its North American ski resorts would be closed until

  further notice.

         3.     Alterra did not offer refunds to purchasers of the Passes due to their

  inability to use their Passes for the remainder of the 2019-20 ski season but instead have

  retained the payments made by Pass purchasers.

         4.     Plaintiffs bring this class action suit on behalf of themselves and all others

  similarly situated to seek redress for Defendants’ refusal to refund fees after they closed

  all of their North American ski resorts, well short of the promised duration of the ski

  season. Alterra collected fees from skiers, snowboarders (also referred to herein as

  “riders”), and others, but then deprived them of the promised “unlimited” skiing and

  snowboarding.

                                          PARTIES

         5.     Plaintiff Phillip Werner is a citizen of Colorado and resides in Denver,

  Colorado. Mr. Werner purchased an Ikon Base Pass from Defendants for the 2019-20

  season. Due to the Alterra Closure, Plaintiff Werner was prevented from using the entire

  value of his Ikon Base Pass.

         6.     Plaintiff Ryan Collins is a citizen of Illinois and resides in Malta, Illinois.

  Mr. Collins purchased an Ikon Base Pass from Defendants for the 2019-20 season. Due to

  the Alterra Closure, Plaintiff Collins was prevented from using the entire value of his

  Ikon Base Pass.



                                               2
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 3 of 22




         7.     Defendant Alterra Mountain Company is a Delaware corporation, with its

  principal place of business in Denver, Colorado. Alterra Mountain Company, among

  other things, owns and operates ski resorts in North America.

         8.     Defendant Ikon Pass, Inc. is a Delaware corporation, with its principal

  place of business in Denver, Colorado. Ikon Pass, Inc. is a wholly-owned subsidiary of

  Alterra Mountain Company and it sells the Passes to customers such as Plaintiffs and

  Class Members.

                                          FACTS

         9.     Alterra owns and operates 15 North American ski resorts, including

  destinations such as Squaw Valley, Alpine Meadows and Mammoth Mountain in

  California, Steamboat and Winter Park Resort in Colorado, Deer Valley Resort in Utah,

  and several others.

         10.    In addition to daily lift tickets, Defendants marketed and sold two types of

  passes for the 2019-20 season, the Ikon Pass and the Ikon Base Pass. The Passes grant the

  purchasers varying degrees of access to not only the 15 ski resorts owned and operated by

  Alterra, but also several others in North America and beyond.

         11.    According to Alterra, “The Ikon Pass unlocks adventure with access to 38

  iconic winter destinations across the Americas, Japan, Australia and New Zealand and is

  a collaboration of industry leaders - Alterra Mountain Company, Aspen Skiing Company,

  Boyne Resorts, POWDR, Jackson Hole Mountain Resort, Alta Ski Area, Snowbird,

  SkiBig3, Revelstoke Mountain Resort, Sugarbush Resort, Thredbo, Niseko United, Valle



                                              3
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 4 of 22




  Nevado, and NZ Ski. Each demonstrates integrity, character and independence that is

  reflected in their mountains and guests.” 2

         12.     Alterra promised purchasers of the Ikon Pass “unlimited access” to 14 ski

  resorts, seven days of access each at another 16 ski resorts, and a combined seven days of

  access at seven other ski resorts, all “with no blackout dates.” The Ikon Pass cost $949

  for adults, $699 for young adults, $199 or $299 for children, and $49 for children aged 4

  and under. 3

         13.     Similarly, Alterra represented to and promised purchasers of the Ikon Base

  Pass “unlimited/select access” to 12 ski resorts, five days of access each at another 19 ski

  resorts, and a combined five days of access at six other ski resorts, all “with no blackout

  dates.” The Ikon Base Pass cost $649 for adults, $499 for young adults, $159 or $259 for

  children, and $49 for children aged 4 and under. 4

         14.     Because the individual daily rates for ski and snowboard passes are high,

  customers who anticipate skiing or riding a number of days will assess their own needs

  and purchase the appropriate Pass. Many people take Spring Break ski vacations in

  March and April. For them, the cost effective way to purchase lift tickets was to purchase

  one type of Ikon Pass.




  2
    https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release.html
  (last accessed April 29, 2020).
  3
    https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release.html
  (last accessed April 29, 2020).
  4
    https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release.html
  (last accessed April 29, 2020).
                                                4
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 5 of 22




         15.    Defendants touted the extended length of the ski and snowboard season at

  their ski resorts as a benefit to prospective purchasers of the Passes. For instance, in an

  article published on March 6, 2019, Defendants stated that one of their ski resorts, Squaw

  Valley Alpine Meadows “plans to once again host the longest ski season in Tahoe.” 5 That

  article stated that the Squaw Valley ski resort “plans to operate…until July 7 [2019].” In

  the same paragraph, the article markets that “the 2019-20 Ikon Pass is now on sale” and

  includes a hyperlink to the ikonpass.com website where customers could purchase the

  Passes.

         16.    Likewise, another of Defendants’ ski resorts, Mammoth Mountain, in

  recent years remained open into June, July, and even August.

         17.    On March 14, 2020, without any prior notification to Plaintiffs or Class

  Members, Defendants initiated the Alterra Closure by abruptly suspending all operations

  at their ski resorts. In its March 14, 2020 announcement, Alterra Mountain Company’s

  Chief Executive Officer stated that Alterra “will suspend operations at our 15 North

  American ski resorts, starting the morning of Sunday, March 15, until further notice. All

  lift operations, food and beverage, retail and rental services will be closed until further

  notice.” 6




  5
    https://squawalpine.com/explore/blog/squaw-valley-alpine-meadows-extending-season-
  july-7 (last accessed April 30, 2020).
  6
    https://www.alterramtnco.com/news/2020/03/14/alterra-mountain-company-closure-
  announcement (last accessed April 30, 2020).
                                              5
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 6 of 22




         18.    By closing all of their ski resorts effective March 15, 2020, Defendants

  deprived Plaintiffs and Class Members of over one-third of the ski and snowboard

  season.

         19.    As part of the Alterra Closure, Defendants eliminated virtually all

  employees to greatly reduce their operating costs.

         20.    Thus, Defendants have eliminated virtually all of their costs of operating

  their ski resorts, yet have refused to refund any portion of the costs paid for the Passes by

  Plaintiffs and the Class Members, which Passes were purchased with Defendants’

  representations they could be used for the full duration of the ski and snowboard season.

         21.    Instead, Defendants have retained 100% of the fees paid by Plaintiffs and

  Class Members for their Passes even after Defendants closed their resorts after only about

  two-thirds of the ski season had occurred. Defendants have not refunded any portion of

  such Pass fees. Instead, Defendants have offered to double the “renewal discount” for

  Passes for the 2020-21 season. Thus, Defendants offered 2019-20 Pass holders a discount

  of $200 for 2020-21 Ikon Passes (instead of the normal $100 for early purchase) and a

  discount of $100 for 2020-21 Ikon Base Passes (instead of the normal $50 offered for

  early purchase). 7 Passes must be purchased prior to May 27, 2020 to receive these prices.

         22.    Thus, to get the alleged “benefit” of the $100 discount for the Passes,

  Plaintiffs and the Class Members must spend more money to renew a Pass that they may

  neither want nor use. Absent spending more money to purchase a 2020-21 Pass, Plaintiff


  7
   https://www.alterramtnco.com/news/2020/04/14/ikon-pass-announces-updates-to-20-
  21-season-passes (last accessed May 1, 2020).
                                               6
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 7 of 22




  and Class Members receive no “benefit” whatsoever. Meanwhile, during a time of

  historic economic uncertainty and record unemployment including, on information and

  belief, Class Members, Defendants refuse to refund to Plaintiffs and Class Members their

  overpayment for the Passes. Instead, Defendants unlawfully continue to retain the entire

  purchase price paid by Plaintiffs and Class Members for the Passes.

         23.    Plaintiffs seek relief in this action individually, and on behalf of all of

  Defendants’ customers nationwide that purchased Ikon Passes or Ikon Base Passes for the

  2019-2020 season. Plaintiffs seek relief for themselves and all Class Members for

  Defendants’     breach    of    contract,   breach   of   express   warranties,   negligent

  misrepresentation, unjust enrichment, and conversion as well as violations of state

  consumer protection statutes

                                 JURISDICTION AND VENUE

         24.    This Court has subject matter jurisdiction over this controversy pursuant to

  the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because (a) the proposed

  Class, defined below, consists of more than one hundred members; (b) the parties are

  minimally diverse, as members of the proposed Class are citizens of states different than

  Defendants’ home state; and (c) the aggregate amount in controversy exceeds $5 million,

  exclusive of interests and costs.

         25.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims

  pursuant to 28 U.S.C. § 1367.

         26.    This Court has personal jurisdiction over Defendants because Defendants’

  principal places of business are within this District.

                                                7
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 8 of 22




         27.    Venue is proper in this District under 28 U.S.C. § 1391 because Defendants

  maintain their principal place of business within the District and a substantial part of the

  events giving rise to Plaintiffs’ claims occurred here.

                             CLASS ACTION ALLEGATIONS

         28.    Plaintiffs bring this action on behalf of themselves and as a class action

  under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages on

  behalf of themselves and Class Members nationwide:

                All persons in the United States who purchased for the 2019-
                20 season an Ikon Pass or an Ikon Base Pass.

         29.    Excluded from the Class are: a) any Judge or Magistrate presiding over this

  action and members of their families; b) Defendants, Defendants’ subsidiaries, parents,

  successors, predecessors, and any entity in which Defendants or their parents have a

  controlling interest and their current or former employees; c) persons who properly

  execute and file a timely request for exclusion from the Class; d) the legal

  representatives, successors or assigns of any such excluded persons; and e) all persons

  who have previously had claims finally adjudicated or who have released their claims

  against Defendants similar to those alleged herein.

         30.    If necessary or alternatively, Plaintiffs also seek to represent subclasses of

  individuals who purchased passes from Defendants in each of the 50 states and U.S.

  territories. As detailed below in their respective causes of action, each state subclass is

  referenced by the name of its state (e.g., the Illinois Subclass).




                                                 8
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 9 of 22




         31.     Collectively, unless otherwise so stated, the above-defined classes and

  subclasses are referred to herein as the “Class.”

         32.     Plaintiffs reserve their right to amend the Class definitions if discovery or

  further investigation reveals that any Class should be expanded or narrowed, divided into

  additional subclasses under Rule 23(c)(5), or modified in any other way

         33.     While the exact number and identities of the Class Members are unknown

  at this time, and can only be ascertained through appropriate discovery, on information

  and belief, the Class is so numerous that joinder of all Class Members is impracticable.

  Also, on information and belief, all Class Members are readily identifiable since

  Defendants maintain electronic records of all Pass holders’ identity and contact

  information.

         34.     Common questions of law and fact exist as to all members of the Class.

  Such questions of law and fact common to the Class include, but are not limited to,

  whether Defendants breached their contract and/or their warranty with their Pass

  customers,     whether   Defendants    negligently   made    misrepresentations,   whether

  Defendants were unjustly enriched, whether Defendants are liable for conversion, and

  whether Defendants violated certain state consumer protection statutes.

         35.     Plaintiffs’ claims are typical of the claims of all Class Members because

  such claims arise from the Defendants’ wrongful conduct, as alleged above. Plaintiffs

  have no interests that conflict with the interests of the other Class Members.




                                               9
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 10 of 22




         36.      Questions of law and fact common to all Plaintiffs and Class Members

  predominate over any questions affecting only individual Class Members, including legal

  and factual issues relating to liability and damages.

         37.      Plaintiffs will fairly and adequately represent and protect the interests of the

  Class Members. Plaintiffs have retained competent counsel experienced in complex

  commercial litigation and class actions to represent themselves and the Class.

         38.      Class action treatment is a superior method for the fair and efficient

  adjudication of the controversy, in that, among other things, such treatment will permit a

  large number of similarly situated persons to prosecute their common claims in a single

  forum simultaneously, efficiently, and without the unnecessary duplication of evidence,

  effort, and expense that numerous individual actions would engender. The benefits of

  proceeding through the class mechanism, including providing injured persons or entities

  with a method for obtaining redress for claims that might not be practicable to pursue

  individually, substantially outweigh any difficulties that may arise in management of this

  class action.

         39.      Absent a class action, most Class members would likely find the cost of

  litigating their claims prohibitively high and would therefore have no effective remedy at

  law. Because of the relatively small size of the individual Class members’ claims

  compared to the anticipated costs of the litigation, it is likely that only a few, if any, Class

  members could afford to seek legal redress for the harms caused by Defendants’ actions.




                                                 10
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 11 of 22




                                         COUNT I
                                      Nationwide Class
                                     Breach of Contract

         40.    Plaintiffs hereby repeat and reallege the allegations contained in paragraphs

  1 through 39 above of this complaint, as if fully alleged herein.

         41.    Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Nationwide Class against Defendants.

         42.    Defendants offered the Passes to Plaintiffs and Class Members to provide

  access, including skiing and riding, to their ski resorts for the entire season in exchange

  for Plaintiffs’ and Class Members’ payment in full of Pass fees.

         43.    Each Plaintiff and all Class Members accepted Defendants’ contractual

  offer and fully performed and complied with all conditions precedent including full

  payment to Defendants for the Passes. Defendants received all Pass revenue for the 2019-

  20 ski and snowboard season prior to the start of the season.

         44.    Defendants breached these contracts by retaining Plaintiffs’ and Class

  Members’ Pass fees while all of their ski resorts remain closed, terminating over one-

  third of the ski and snowboard season that Defendants contractually promised to

  Plaintiffs and Class Members. Plaintiffs and Class Members have suffered an injury

  through the full payment of Pass fees, without a refund, while not having the

  contractually promised duration of access to Defendants’ North American ski resorts.




                                               11
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 12 of 22




                                        COUNT II
                                     Nationwide Class
                                Breach of Express Warranty

         45.    Plaintiffs hereby repeat and reallege the allegations contained in paragraphs

  1 through 39 above of this complaint, as if fully alleged herein.

         46.    Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Nationwide Class against Defendants.

         47.    In connection with their sale of the Passes, Defendants made an express

  warranty that customers would have unlimited access to their ski resorts for the 2019-20

  ski and snowboard season through, at some resorts, August 2020.

         48.    Defendants’ affirmation of fact and promise in their marketing, web pages,

  and signage became part of the basis of the bargain between Defendants and Plaintiffs

  and Class Members, thereby creating express warranties that the services would conform

  to Defendants’ affirmation of fact, representations, promise, and description.

         49.    Each Plaintiff and all Class Members fully performed and complied with all

  conditions precedent including full payment to Defendants for the Passes.

         50.    Defendants breached their express warranty by failing to provide unlimited

  access to their ski resorts for the duration of the warranted ski and snowboard season.

         51.    Plaintiffs and the Class Members were injured as a direct and proximate

  result of Defendants’ breach because: (a) they would not have purchased or paid for

  Defendants’ Passes absent Defendants’ representations and omission of a warning that

  they would retain Class Members’ Pass holder fees while all of their North America ski

  resorts are closed; (b) they would not have purchased Passes on the same terms absent

                                               12
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 13 of 22




  Defendants’ representations and omissions; (c) they paid a price premium for

  Defendants’ Passes based on Defendants’ misrepresentations and omissions; and (d)

  Defendants’ Passes did not have the characteristics, benefits, or quantities as promised.

                                         COUNT III
                                      Nationwide Class
                                 Negligent Misrepresentation

         52.     Plaintiffs hereby repeat and reallege the allegations contained in paragraphs

  1 through 39 above of this complaint, as if fully alleged herein.

         53.     Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Nationwide Class against Defendants.

         54.     Defendants misrepresented that customers would have unlimited access to

  their ski resorts for the duration of the represented ski and snowboard season.

         55.     Defendants made these representations without knowledge of their truth or

  veracity.

         56.     Defendants negligently misrepresented and/or negligently omitted material

  facts about their Passes and services that their ski resorts would unconditionally be

  available for the entire 2019-20 ski and snowboard season through, at some resorts,

  August 2020.

         57.     The negligent misrepresentations and omissions made by Defendants, upon

  which Plaintiffs and Class Members reasonably and justifiably relied, were intended to

  induce and actually induced Plaintiffs and Class Members to purchase Defendants’

  Passes.



                                               13
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 14 of 22




         58.    As a result of Defendants’ misrepresentations, Plaintiffs and all Class

  Members made full payment to Defendants for the Passes before the 2019-20 ski and

  snowboard season began.

         59.    Plaintiffs and the Class Members were injured as a direct and proximate

  result of Defendants’ misrepresentations because: (a) they would not have purchased or

  paid for Defendants’ Passes absent Defendants’ representations and omission of a

  warning that they would retain Class Members’ Pass holder fees while all of their North

  America ski resorts are closed; (b) they would not have purchased Passes on the same

  terms absent Defendants’ representations and omissions; (c) they paid a price premium

  for Defendants’ Passes based on Defendants’ misrepresentations and omissions; and (d)

  Defendants’ Passes did not have the characteristics, benefits, or quantities as promised.

         60.    The negligent actions of Defendants caused damage to Plaintiffs and Class

  Members, who are entitled to damages and other legal and equitable relief as a result.

                                        COUNT IV
                                      Nationwide Class
                                     Unjust Enrichment

         61.    Plaintiffs hereby repeat and reallege the allegations contained in paragraphs

  1 through 39 above of this complaint, as if fully alleged herein.

         62.    Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Nationwide Class against Defendant.

         63.    Plaintiffs and Class Members conferred benefits on Defendants by paying

  in advance of the start of the 2019-20 ski and snowboard season and in full for the Passes

  they purchased from Defendants.

                                               14
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 15 of 22




         64.    Defendants have knowledge of such benefits and accepted those in full

  payments knowing the representations they made and services they were to provide in

  consideration for those payments, namely, unlimited skiing and riding at Defendants’ ski

  resorts for the entirety of the represented 2019-20 season. Defendants developed the Pass

  program with the specific purpose to obtain nearly 100% of their ski revenues before the

  2019-20 ski and snowboard season began.

         65.    As a result of the Alterra Closure, Defendants received 100% of the

  revenues for their Passes sold to Plaintiffs and Class Members, but Defendants cancelled

  over one-third of the ski season depriving Plaintiffs and Class Members of benefits for

  which they paid Defendants in full.

         66.    Defendants eliminated the vast majority of their employees and cut other

  operating costs that they otherwise would have incurred had Defendants kept their North

  America ski resorts open for the full 2019-20 ski and snowboard season, as they

  represented. Defendants have been unjustly enriched in retaining the revenues derived

  from Plaintiffs and Class Members’ Pass fees, while eliminating the costs for the services

  purchased by Plaintiffs and Class Members with those Pass fees. Retention of those

  moneys under these circumstances is unfair, unjust and inequitable because Defendants

  are retaining their customers’ full Pass fees while all of their ski resorts remain closed.

         67.    Because Defendants’ retention of the non-gratuitous benefits conferred on

  them by Plaintiffs and Class Members is unfair, unjust, and inequitable, Defendants must

  pay restitution to Plaintiffs and Class Members for their unjust enrichment, as ordered by

  the Court.

                                                15
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 16 of 22




                                         COUNT V
                                      Nationwide Class
                                        Conversion

         68.    Plaintiffs hereby repeat and reallege the allegations contained in paragraphs

  1 through 39 above of this complaint, as if fully alleged herein.

         69.    Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Nationwide Class against Defendant.

         70.    Plaintiffs and members of the Class had a right to a refund of their Pass fees

  once all of Defendants’ ski resorts were and remain closed. Defendants intentionally

  retained the full amount of the Plaintiffs’ and Class Members’ Pass fees while

  Defendants’ ski resorts were closed. Plaintiffs and Class Members did not consent to

  Defendants’ retaining such fees while Defendants’ ski resorts are closed.

         71.    Plaintiffs and Class Members were harmed through Defendants’ retention

  and conversion of their Pass fees for Defendants’ own benefit; and Defendants’ conduct

  was a substantial factor in causing Plaintiffs and Class Members’ harm

                                       COUNT VI
                                    Nationwide Class
                     Violation of Colorado Consumer Protection Act,
                            Colo. Rev. Stat. §§ 6-1-101, et seq.

         72.    Plaintiffs hereby repeat and reallege the allegations contained in paragraphs

  1 through 39 above of this complaint, as if fully alleged herein.

         73.    Plaintiffs bring this claim individually and on behalf of the members of the

  proposed Nationwide Class against Defendants or, alternatively, a Colorado Subclass.

         74.    Defendants are each a “person” as defined by Colo. Rev. Stat. § 6-1-102(6).


                                               16
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 17 of 22




         75.    Plaintiffs and Class Members, as well as the general public, are actual or

  potential consumers of the products and services offered by Defendants or successors in

  interest to actual consumers.

         76.    Defendants engaged in deceptive trade practices in the course of their

  business, in violation of Colo. Rev. Stat. § 6-1-105(1), including, but not limited to, by

  advertising nationwide that purchasers of their Passes have unlimited, unrestricted skiing

  and snowboarding at Defendants’ North America ski resorts for the entire duration of the

  represented 2019-20 ski season through, at some resorts, August 2020.

         77.    By engaging in deceptive trade practices in the course of their business and

  vocation, directly or indirectly affecting the people of Colorado and all other states

  where Passes were sold, Defendants violated Colo. Rev. Stat. § 6-1-105(g) b y

  representing that goods and services are of a particular standard or quality when they

  knew or should have known that they are of another.

         78.    In particular, Defendants represented that the purchasers of the Passes

  would obtain “unlimited access” at their North America ski resorts for duration of the

  entire ski season through, at some resorts, August 2020, when in fact Defendants knew or

  should known that in the event that they closed all of their North America ski resorts

  before the end of the ski season they would retain 100% of the price paid to Defendants

  for the Passes.

         79.    Defendants’ representations and omissions were material because they

  were likely to deceive reasonable consumers if Defendants failed to keep their ski resorts

  open for the duration of the ski and snowboard season as represented and promised.

                                             17
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 18 of 22




         80.    Plaintiffs and the Class Members acted reasonably when they purchased

  Defendants’ Passes based on their belief that Defendants’ representations were true and

  lawful.

         81.    Defendants’ actions violate Colorado’s Consumer Protection Act, and

  recklessly disregarded Plaintiffs’ and Class Members’ rights by accepting Plaintiffs’

  and Class Members’ payments in full for the Passes, which were represented to allow

  Pass holders the ability to ski and ride for the entire 2019-20 season, through, at some

  resorts, August 2020, but by prematurely closing their resorts and refusing to refund the

  fees paid by Plaintiffs and Class Members.

         82.    As a direct and proximate result of Defendants’ deceptive trade

  practices, Plaintiffs and the Class Members suffered injuries to their legally protected

  interests, including because: (a) they would not have purchased or paid for Defendants’

  Passes absent Defendants’ representations and omission of a warning that they would

  retain 100% of Class Members’ Pass holder fees while all their ski resorts are closed; (b)

  they would not have purchased Passes on the same terms absent Defendants’

  representations and omissions; (c) they paid a price premium for Defendants’ Passes based

  on Defendants’ misrepresentations and omissions; and (d) Defendants’ Passes did not

  have the characteristics, benefits, or quantities as promised.

         83.    Defendants’ deceptive trade practices significantly impact the public because

  Defendants own and operate at least 15 North American ski resorts, market the Passes as

  providing access to “38 global winter destinations,” and, on information and belief, sell a

  large number of ski passes to consumers located in Colorado and every other state.

                                                18
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 19 of 22




         84.     Plaintiffs and the Class Members seek all monetary and non-monetary

  relief allowed by law, including the greater of their: (a) actual damages, or (b) $500, or

  (c) three times actual damages (for Defendants’ bad faith conduct); injunctive relief; and

  reasonable attorneys’ fees and costs.

                                           COUNT VII
                                         Illinois Subclass
               Violation of the Illinois Uniform Deceptive Trade Practices Act
                                    815 ILCS §§ 510/2, et seq.

         85.     The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this

  Count), individually and on behalf of the Illinois Subclass, repeat and re-allege the

  allegations contained in paragraphs 1 through 39 above of this complaint, as if fully

  alleged herein.

         86.     Plaintiff brings this claim individually and on behalf of the proposed

  Illinois Subclass Members against Defendants.

         87.     Plaintiff and Defendants are each a “person” as defined by ILCS §

  510/1(5).

         88.     Defendants engaged in deceptive trade practices in the course of their

  business, in violation of Illinois’s Uniform Deceptive Trade Practices Act (“IDTPA”),

  815 ILCS § 510/2, including, but not limited to, by advertising that purchasers of

  Defendants’ Passes would have unlimited, unrestricted skiing at Defendants’ ski resorts

  for the duration of the entire 2019-20 ski season through, at some resorts, August 2020.

         89.     By engaging in deceptive trade practices in the course of their business and

  vocation, directly or indirectly affecting the people of Illinois, Defendants violated


                                               19
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 20 of 22




  815 ILCS § 510/2, including the following provisions: representing that their goods and

  services had characteristics, uses, and benefits that they did not have, in violation of 815

  ILCS § 510/2(5); representing that goods and services are of a particular standard or

  quality when they are of another, in violation of 815 ILCS § 510/2(7); and engaging in

  other conduct which similarly creates a likelihood of confusion or misunderstanding,

  in violation of 815 ILCS § 510/2(12).

         90.    Defendants’ representations and omissions were material because they

  were likely to deceive reasonable consumers.

         91.    Defendants recklessly disregarded the rights of Plaintiff and the Illinois

  Subclass Members.

         92.    As a direct and proximate result of Defendants’ deceptive trade

  practices, Plaintiff and the Illinois Subclass Members suffered injuries to their legally

  protected interests, including because: (a) they would not have purchased or paid for

  Defendants’ Passes absent Defendants’ representations and omission of a warning that

  they would retain Plaintiff’s and Class Members’ Pass holder fees while all mountain

  resorts nationwide are closed; (b) they would not have purchased Passes on the same

  terms absent Defendants’ representations and omissions; (c) they paid a price premium for

  Defendants’ Passes based on Defendants’ misrepresentations and omissions; and (d)

  Defendants’ Passes did not have the characteristics, benefits, or quantities as promised.

         93.    Plaintiff and the Illinois Subclass Members seek all monetary and non-

  monetary relief allowed by law, including injunctive relief and attorneys’ fees and costs.



                                               20
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 21 of 22




                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly

  situated, seek judgment against Defendants, as follows:

        a)     For an order certifying the Class under Rule 23 of the Federal Rules of

               Civil Procedure and naming Plaintiffs as representatives of the Class and

               Plaintiffs’ attorneys as Class Counsel to represent the Class Members;

        b)     For an order certifying the Illinois Subclass under Rule 23 of the Federal

               Rules of Civil Procedure and naming the Illinois Plaintiff as representative

               of the Illinois Subclass and Plaintiffs’ attorneys as Class Counsel to

               represent the Illinois Subclass’s Members.

        c)     For an order declaring that Defendants’ conduct violates the statutes and

               laws referenced herein;

        d)     For an order finding in favor of Plaintiffs, the Class, and the Illinois

               Subclass, on all counts asserted herein;

        e)     For compensatory damages in an amount to be determined by the Court

               and/or jury;

        f)     For prejudgment interest on all amounts awarded;

        g)     For an order of restitution and all other forms of equitable monetary relief;

        h)     For injunctive relief as pleaded or as the Court may deem proper; and

        i)     For an order awarding Plaintiffs and the Class their reasonable attorneys’

               fees and expenses and costs of suit.



                                             21
Case 1:20-cv-01254-RM-SKC Document 1 Filed 05/05/20 USDC Colorado Page 22 of 22




                                         JURY DEMAND

           Plaintiffs demand a trial by jury on all causes of action and issues so triable.


                                               HELLMUTH & JOHNSON, PLLC


  Dated:     May 5, 2020                 By: s/Richard M. Hagstrom
                                               Richard M. Hagstrom (MN #39445)
                                               Alec C. Sherod (CO #31505)
                                               Not admitted in District of Colorado
                                               Michael R. Cashman (MN #206945)
                                               Not admitted in District of Colorado
                                               Gregory S. Otsuka (MN #397873)
                                               Not admitted in District of Colorado
                                               Brian W. Nelson (MN #0398481)
                                               Not admitted in District of Colorado
                                               Daniel K. Asiedu (MN #399151)
                                               Not admitted in District of Colorado
                                               8050 West 78th Street
                                               Edina, Minnesota 55439
                                               Telephone: (952) 941-4005
                                               Facsimile: (952) 941-2337
                                               Email: rhagstrom@hjlawfirm.com
                                                      asherod@hjlawfirm.com
                                                      mcashman@hjlawfirm.com
                                                      gotsuka@hjlawfirm.com
                                                      bwnelson@hjlawfirm.com
                                                      dasiedu@hjlawfirm.com




                                                 22
